Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 2, 2019

                                      No. 04-19-00655-CV

                       Rosaly CANALES d/b/a Marathon Bulk Transport,
                                       Appellant

                                                 v.

                               CAPITOL AGGREGATES, INC.,
                                        Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI05174
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER
        On November 22, 2019, we issued a show cause order instructing appellant to provide
written proof of payment to the court reporter responsible for preparing the reporter’s record.
Appellant timely responded with satisfactory proof of payment. Accordingly, it is ORDERED
that the reporter’s record is due to be filed in this court within thirty (30) days from the date of
this order.


                                                      _________________________________
                                                      Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of December, 2019.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court